DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Response to Arguments
Applicant’s arguments submitted 6/27/2022 with respect to claims 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	The drawing filed June 27, 2022 have been accepted by the examiner therefore the drawing objection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US20160081666), and further in view of Kudavelly (US20140350390) and Wang (US20140187942).
Regarding Claim 16, Deguchi discloses a method ([0024] – “a method of”), comprising:
receiving a user selection of a target region of a needle ([0072] – “the puncture angle φ1 is designated by turning a knob on the manipulation panel, or by touching the target coordinate 84 on the sub display”);
performing a first adjustment of a steering angle of an ultrasound beam of the ultrasound probe based on the position of the ultrasound probe and the projected path of the needle, including determining a surface of the ultrasound probe, determining an angle of the needle between the projected path of the needle and the surface of the ultrasound probe, and adjusting the steering angle of the ultrasound beam to be within a threshold angle of the angle of the needle ([0049] discloses a first non-deflection beam scan is performed and then a deflection beam scan is performed therefore there is a steering angle adjustment, [0049] – “the deflection angle of the ultrasound beam is determined such that the ultrasound beam is orthogonal to a puncture route” therefore there would be a threshold of being considered orthogonal, As shown in Figs. 11 and 12 the angle of the main guide line 102 is determined based on the surface of the ultrasound probe and the needle guide line 102, therefore the surface of the probe has been determined);
receiving imaging data from the ultrasound probe ([0051] – “a phased summation process is executed on the plurality of reception signals, to thereby form a reception signal after the phased summation, that is, the beam data”);
generating an image based on the imaging data, the image including at least a portion of the needle inserted in a body ([0056] – “a circuit which forms a tomographic image (B mode tomographic image) 32 based on input combined frame data 28”, [0053] – “the portion of the puncture needle image is emphasized”);
displaying, at a display device, the image ([0058] – “combines the graphic image 38 with the tomographic image 30, to form a display image 40. The display image 40 is displayed on a main display 42”);
Deguchi discloses adjusting the steering angle based on an adjusted projected path of the needle as shown in Fig. 10 where φ2, φ3, φ4 are the needle guide angles and θ2, θ3, and θ4 are the deflection angles. Conversely Deguchi does not teach determining a projected path of the needle based on the target region of the needle, a puncture point of the needle, and a position of an ultrasound probe;
responsive to the position of the ultrasound probe being altered:
 performing a second adjustment of the steering angle based on the altered position of the ultrasound probe and the projected path of the needle; 
receiving updated imaging data from the ultrasound probe; 
updating the image based on the updated imaging data; and 
displaying, at the display device, the updated image.
However Kudavelly discloses determining a projected path of the needle based on the target region of the needle, a puncture point of the needle, and a position of an ultrasound probe([0017] – “Sensors 44 are located on the probe 10…used to calculate the position and orientation of the 2D image plane of the probe… Coordinate information of the needle and image plane is coupled to the graphics generator 36 which produces needle path graphics in response thereto, [0019] – “FIG. 4 illustrates, the projected path of the needle 60 in this example is graphically identified by a line of dots 90 in line with the needle 60 and the target graphic 92”);
The disclosure of Kudavelly is an analogous art considering it is in the field of producing a projected needle path.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the determination of the projected path based on the target region, position of needle and position of the probe of Kudavelly to achieve the same results. One would have motivation to combine because “the system may be used in conjunction with a three dimensional navigation system which spatially locates the needle and ultrasound image plane in 3D space.” (Kudavelly - Abstract).
As stated above Deguchi discloses adjusting the steering angle based on an adjusted projected path of the needle. Conversely Deguchi does not teach responsive to the position of the ultrasound probe being altered:
 performing a second adjustment of the steering angle based on the altered position of the ultrasound probe and the path of the needle; 
receiving updated imaging data from the ultrasound probe; 
updating the image based on the updated imaging data; and 
displaying, at the display device, the updated image.
However, Wang discloses responsive to the position of the ultrasound probe being altered ([0093] – “the ultrasound transducer or probe may be moved to a different location”):
 performing a second adjustment of the steering angle based on the altered position of the ultrasound probe and the path of the needle ([0093] – “the ultrasound transducer or probe may be moved to a different location and the method of FIG. 1 repeated.”, [0094] discloses that in act 42 that a beam steering direction is set as a function of the needle detected and that an angle most perpendicular to the needle given a current probe position is used for scanning); 
receiving updated imaging data from the ultrasound probe ([0093] – “the ultrasound transducer or probe may be moved to a different location and the method of FIG. 1 repeated”, Fig. 1 element 30 “acquire ultrasound frames of data”; 
updating the image based on the updated imaging data ([0093] – “the ultrasound transducer or probe may be moved to a different location and the method of FIG. 1 repeated”, Fig. 1 includes acquiring data and displaying data therefore if fig.1 is repeated for each location it can be interpreted the image would be updated); and 
displaying, at the display device, the updated image ([0093] – “the ultrasound transducer or probe may be moved to a different location and the method of FIG. 1 repeated”, Fig. 1 element 40 “display needle enhanced image”).
The disclosure of Wang is an analogous art considering it is in the field of beam steering for needle visualization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the altering of probe position of Wang to achieve the same results. One would have motivation to combine “to further improve visibility of needles” (Wang – [0093]) and allow one to view the needle from multiple locations with a constant needle enhancement.
Regarding Claim 22, Deguchi, Kudavelly, and Wang disclose all the elements of the claimed invention as cited in Claim 16.
Deguchi further discloses wherein receiving the user selection comprises receiving one or more of a touch selection, a navigation request, and a voice command via a user interface ([0072] – “the puncture angle φ1 is designated by turning a knob on the manipulation panel, or by touching the target coordinate 84 on the sub display”), and wherein receiving imaging data from the ultrasound probe is in response to adjusting the steering angle of the ultrasound beam to be within the threshold angle of the angle of the needle ([0023] – “the beam deflection angle in the second beam scan and a display form of the puncture guide are updated in real time according to a change of the planned puncture angle”).
Regarding Claim 23, Deguchi, Kudavelly, and Wang disclose all the elements of the claimed invention as cited in Claim 16.
Deguchi further discloses wherein determining the projected path of the needle based on the target region of the needle comprises ([0068] – “The main guide line 78 is a line representing a reference puncture route, is tilted from a top right corner point 70A in the display image 70 toward the bottom left”): 
determining the puncture point of the needle ([0068] – “The main guide line 78 is a line representing a reference puncture route, is tilted from a top right corner point 70A in the display image 70 toward the bottom left”, the right top corner point is interpreted as the puncture point); and 
estimating the projected path of the needle between a center of the target region of the needle and the puncture point ([0072] – “For example, the puncture angle φ1 is designated by turning a knob on the manipulation panel, or by touching the target coordinate 84 on the sub display”, element 84 is the center of the target as shown in Fig. 3, Fig. 3 also shows the projected path between a puncture point 70A and the center of the target).
Regarding Claim 25, Deguchi, Kudavelly, and Wang disclose all the elements of the claimed invention as cited in Claim 16.
As cited above Deguchi discloses adjusting the steering angle based on an adjusted projected path of the needle Conversely Deguchi does not teach wherein performing the second adjustment of the steering angle based on the altered position of the ultrasound probe and the path of the needle comprises: 
determining an updated angle of the needle based on the path of the needle and the surface of the ultrasound probe in the altered position; and 
adjusting the steering angle of the ultrasound beam to be within the threshold angle of the updated angle of the needle.
However Wang discloses wherein performing the second adjustment of the steering angle based on the altered position of the ultrasound probe and the path of the needle ([0093] – “the ultrasound transducer or probe may be moved to a different location and the method of FIG. 1 repeated.”, [0094] discloses that in act 42 of Fig. 1 that a beam steering direction is set as a function of the needle detected and that an angle most perpendicular to the needle given a current probe position is used for scanning) comprises: 
determining an updated angle of the needle based on the path of the needle and the surface of the ultrasound probe in the altered position ([0093] – “the ultrasound transducer or probe may be moved to a different location and the method of FIG. 1 repeated.”, [0094] discloses that in act 42 of Fig. 1 that a beam steering direction is set as a function of the needle detected and that an angle most perpendicular to the needle given a current probe position is used for scanning); and 
adjusting the steering angle of the ultrasound beam to be within the threshold angle of the updated angle of the needle ([0093] – “the ultrasound transducer or probe may be moved to a different location and the method of FIG. 1 repeated.”, [0094] discloses that in act 42 of Fig. 1 that a beam steering direction is set as a function of the needle detected and that an angle most perpendicular to the needle given a current probe position is used for scanning).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the altering of probe position of Wang to achieve the same results. One would have motivation to combine “to further improve visibility of needles” (Wang – [0093]) and allow one to view the needle from multiple locations with a constant needle enhancement.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US20160081666), Kudavelly (US20140350390) and Wang (US20140187942) as applied to claim 16 above, and further in view of McGrath (US20160183913) and Singh (US 20160183913 A1).
Regarding Claim 17, Deguchi, Kudavelly, and Wang disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Deguchi does not teach responsive to a nerve being identified within a threshold distance of the projected path of the needle, generating and displaying a notification at the display device.
However, McGrath discloses a nerve being identified within a threshold distance of the projected path of the needle ([0259] – “to detect the proximity and location of nerves and ensure that puncture site and trajectory are spaced away from them”).
The disclosure of McGrath is an analogous art considering it is in the field of providing a projected path for a needle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the identification of a nerve within the projected path of the needle of McGrath to achieve the same results. One would have motivation to combine to make the procedure safer.
Conversely Deguchi, Kudavelly, Wang, and McGrath do not teach responsive to a nerve being identified within a threshold distance, generating and displaying a notification at the display device.
However Singh discloses responsive to a nerve being identified within a threshold distance, generating and displaying a notification at the display device (Para [0120] – “Once the anatomical feature is detected, an audio or visual signal such as “beeping” sound or a flashing light signal (or similar signal) may be given to a physician to indicate that they, or the device, are within a certain distance from the nerve”, as shown below in Fig. 3 the output is a display or audio alert therefore it is interpreted the flashing light signal is a notification given on a display).

    PNG
    media_image1.png
    496
    677
    media_image1.png
    Greyscale

The disclosure of Singh is an analogous art considering it is in the field of guiding a device within the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the nerve identification and notification of Singh to achieve the same results. One would have motivation to combine because “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems” (Singh - Para [0042]-[0043]).
Regarding Claim 18, Deguchi, Kudavelly, Wang, McGrath, and Singh disclose all the elements of the claimed invention as cited in Claims 16 and 17.
Conversely Deguchi does not teach wherein the notification indicates that the projected path of the needle is within the threshold distance of the identified nerve.
However, McGrath discloses the projected path of the needle is within the threshold distance of the identified nerve ([0259] – “to detect the proximity and location of nerves and ensure that puncture site and trajectory are spaced away from them”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the identification of a nerve within the projected path of the needle of McGrath to achieve the same results. One would have motivation to combine to make the procedure safer.
Conversely Deguchi, Kudavelly, Wang, and McGrath do not teach wherein the notification indicates that […] is within the threshold distance of the identified nerve.
However Singh discloses wherein the notification indicates that […] is within the threshold distance of the identified nerve (Para [0120] – “Once the anatomical feature is detected, an audio or visual signal such as “beeping” sound or a flashing light signal (or similar signal) may be given to a physician to indicate that they, or the device, are within a certain distance from the nerve”, as shown below in Fig. 3 the output is a display or audio alert therefore it is interpreted the flashing light signal is a notification given on a display).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the nerve identification and notification of Singh to achieve the same results. One would have motivation to combine because “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems” (Singh - Para [0042]-[0043]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US20160081666), Kudavelly (US20140350390), Wang (US20140187942), McGrath (US 20160183913 A1) and Singh (US 20160183913 A1) as applied to claim 17 above, and further in view of Meurer (US 20120179038 A1).
Regarding Claim 19, Deguchi, Kudavelly, Wang, McGrath, and Singh disclose all the elements of the claimed invention as cited in Claims 16 and 17.
Conversely Deguchi does not teach wherein the notification requests user confirmation of the identified nerve.
However Singh discloses wherein the notification requests (Para [0120] – “Once the anatomical feature is detected, an audio or visual signal such as “beeping” sound or a flashing light signal (or similar signal) may be given to a physician to indicate that they, or the device, are within a certain distance from the nerve” Para [0042]-[0043] – “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems”, therefore it is interpreted the notification is given as a request for the user to not move the device any further to avoid the problems listed in Para [0043]), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the nerve identification and notification of Singh to achieve the same results. One would have motivation to combine because “a minimally invasive surgical instrument, if impacting or contacting with nervous system elements (e.g., nerves, spinal cord) may result in loss of sensation, sensory overload, pain, or other unwanted or harmful effects. Detection and identification of anatomical features may assist in combating these problems and other problems” (Singh - Para [0042]-[0043]).
Conversely Deguchi, Kudavelly, Wang, McGrath, and Singh do not teach user confirmation of the identified nerve.
However, Meurer discloses user confirmation of the identified nerve (Para [0023] – “When the anatomy of interest is located, the user may highlight certain anatomical structures on the display showing the ultrasound image per step 52… Any anatomical structures may be highlighted, such as organs, arteries, veins, specific tissues or part of tissues, nerve bundles, and so forth. For example, in FIGS. 3 through 8, an ultrasound image 100 is illustrated having an ultrasound plane 102. Within the ultrasound plane 102, an artery 104, a vein 106, and a nerve bundle 108 are depicted and may be highlighted to enable the user to easily see the anatomical structures during the interventional procedure.”, therefore when the nerve is identified the user confirms the identified nerve by highlighting it).
The disclosure of Meurer is an analogous art considering it is in the field of ultrasound imaging of a needle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the user input of Meurer to achieve the same results. One would have motivation to combine because “highlighted anatomy may enable the user to move the interventional instrument 34 to avoid contact with the anatomy during the interventional method 42.” (Meurer - Para [0023]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US20160081666), Kudavelly (US20140350390) and Wang (US20140187942) as applied to claim 16 above, and further in view of Mauldin (US20160374644).
Regarding Claim 20, Deguchi, Kudavelly, and Wang disclose all the elements of the claimed invention as cited in Claim 16.
As cited above Deguchi and Kudavelly both teach projected path of a needle that is based on the position of the needle/insertion point, conversely Deguchi does not teach responsive to the altered position of the ultrasound probe being outside a detection range of the projected path of the needle, generating and displaying a notification at the display device.
However, Mauldin discloses responsive to the altered position of the ultrasound probe being outside a detection range of the projected path of the needle, generating and displaying a notification at the display device ([0127] – “Ideal needle angle is indicated on GUI 1530. Relative configuration depicted in FIG. 15 illustrates a translational misalignment of the ideal needle path, which is denoted by in indicator symbol 1540”, Fig. 16 shows that the ideal needle path is not in the ultrasound image and a translational indicator 1640 is provided to notify the user to move the probe toward the target).
The disclosure of Mauldin is an analogous art considering it is in the field of providing a projected needle path.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the notification of the probe being outside a detection range of the projected path of the needle of Mauldin to achieve the same results. One would have motivation to combine because it allows a user to move the probe in a correct direction to quickly move the probe to the correct position.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deguchi (US20160081666), Kudavelly (US20140350390) and Wang (US20140187942) as applied to claim 16 above, and further in view of Hsieh (US20180168537).
Regarding Claim 24, Deguchi, Kudavelly, and Wang disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Deguchi does not teach determining the surface of the ultrasound probe comprises: determining the surface of the ultrasound probe relative to a reference position and a reference orientation of one or more position sensors included in the ultrasound probe.
However, Hsieh discloses determining the surface of the ultrasound probe comprises: determining the surface of the ultrasound probe relative to a reference position and a reference orientation of one or more position sensors included in the ultrasound probe ([0032] – “based on the position of the second orientation detector 130 disposed on the ultrasound transducer UST, parameters a and b may be obtained.”, as seen in Fig. 3 parameter a is the distance from the position of the orientation detector to the surface of the ultrasound probe therefore the probe surface is determined).
The disclosure of Hsieh is an analogous art considering it is in the field of providing a projected needle path.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deguchi to incorporate the determination of the surface of the probe of Hsieh to achieve the same results. One would have motivation to combine because it allows one to determine the position of a target in relation to the surface of the probe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/Primary Examiner, Art Unit 3793